Case 17-10570-BLS Doc 680 Filed 10/12/18 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Chapter ll
In re:
Case No. l7-10570 (BLS)
Bostwick Laboratories, Inc., et al.,l
(Jointly Administered)
Post-Eftective Date Debtors.

 

Re: Docket No. 674

 

ORDER GRANTING PLAN ADMINISTRATOR’S 'I`HIRD OMNIBUS
(NON-SUBSTANTIVE) OBJECTION TO CERTAIN (A) AMENDED
AND SUPERSEDED CLAIMS AND (B) NO LIABILITY CLAIMS
Upon consideration of the Plan Admim`srrator ’S Tht'rd Omm`bus (Non-Substantive)
Objection to Certafn (A) Amended and Superseded Claims and (B) No Liabilz'ty Claz`ms (the
“Ob]`ection”)z; and this Court having jurisdiction to consider the Objection pursuant to 28 U.S.C.
§§ 157 and 1334 and the Amended Standing Order; and this Court having found that venue of
these Chapter ll Cases and the Objection in this district is proper pursuant to 28 U.S.C. §§ 1408
and 1409; and this Court having determined that this matter is a core proceeding pursuant to 28
U.S.C. § 157(b); and this Court having determined that the relief requested in the Objection is in
the best interests of the Debtors and their estates, their creditors and other parties in interest; and
this Court having determined that notice of the Objection Was good and sufficient upon the
particular circumstances and that no other or further notice need be given; and upon the record
herein; and after due deliberation thereon and good and sufficient cause appearing therefor; it is

hereby:

ORDERED, ADJUDGED, AND DECREED THAT:

 

‘ The Post-Effective Date Debtors are the following entities (last four digits of EIN in parentheses): (i) Bostwick
Laboratories, Inc., a Delaware corporation (3169); and (ii) Bostwick Laboratories Hoidings, Inc_, a Delaware
corporation (1042). The current mailing address for the Post-Effective Date Debtors is James P. Carroll as the Plan
Adrninistrator, cfc Carroll Services LLC, 4450 Bonita Beach Road, Suite 9, Bonita Springs, FL 34134.

2 All capitalized terms not defined herein shall have the meanings ascribed to them in the Objection.

DOCS_DE:22103 f.2 10329/00]

Case 17-10570-BLS Doc 680 Filed 10/12/18 Page 2 of 2

l. The Objection is GRANTED.

2. Each of the (i) Amended and Superseded Claims identified on Exhibit l attached
hereto under the heading “Scheduled or Filed Claim to be Disallowed,” is disallowed and
expunged in full, and the claim number of the Claim to remain on the Claims Register is set forth
on Exhibit l under the heading labeled “Remaining Claim Number,” and (ii) No Liability Claims
identified on Exhibit 2 attached hereto under the heading “Claim/Schedule Number,” is
disallowed and expunged in hill.

3. Pursuant to Local Rule 3007-l(e), nothing in this Order shall be construed to
prejudice the rights of the Debtors, or any other party in interest to object to any Remaining
Claim on any other ground, including objection to classification or amount asserted

4. The objection to each Claim addressed in the Objection constitutes a separate
contested matter as contemplated by Bankruptcy Rule 9014. This Order shall be deemed a
separate order with respect to each claim. Any stay of this Order pending appeal by any of the
claimants subject to this Order shall only apply to the contested matter that involves such
claimant and shall not act to stay the applicability and/or finality of this Order With respect to the
other contested matters covered hereby.

5. The Court shall retain jurisdiction over all affected parties to determine any
matters, claims, or rights arising from or related to the implementation and interpretation of this

Order.

Daied: C`)c:(_' fL,zois

Wilmington, Delaware

 

EFZNORABBE»BREN N iNEHAN SHANNON
iTED srATEs B UPTCY JUDGE

DOCS_DE:ZZ| 031.2 10329/001

